J-S33014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEBORA A. STUBITS, ADMINISTRATRIX            IN THE SUPERIOR COURT OF
OF THE ESTATE OF RICHARD                           PENNSYLVANIA
F. DOMBROWSKI

               v.

GOLDEN GATE NATIONAL SENIOR CARE,
LLC; GGNSC ERIE WESTERN RESERVE,
LP, D/B/A GOLDEN LIVING CENTER-
WESTERN RESERVE; GGNSC HOLDINGS,
LLC; GGNSC EQUITY HOLDINGS, LLC;
GGNSC ADMINISTRATIVE SERVICES,
LLC; GGNSC CLINICAL SERVICES, LLC;
GOLDEN GATE ANCILLARY LLC; GPH
ERIE WESTERN RESERVE LLC; GGNSC
ERIE WESTERN RESERVE GP LLC;
ELIZABETH KACHEL, NHA; DENISE
CURRY, RVP; MILLCREEK COMMUNITY
HOSPITAL; MILLCREEK HEALTHY
SYSTEM

APPEAL OF: GOLDEN GATE NATIONAL
SENIOR CARE, LLC; GGNSC ERIE
WESTERN RESERVE, LP, D/B/A GOLDEN
LIVING CENTER-WESTERN RESERVE;
GGNSC HOLDINGS, LLC; GGNSC EQUITY
HOLDINGS, LLC; GGNSC
ADMINISTRATIVE SERVICES, LLC;
GGNSC CLINICAL SERVICES, LLC;
GOLDEN GATE ANCILLARY, LLC; GPH
ERIE WESTERN RESERVE, LLC; GGNSC
ERIE WESTERN RESERVE GP, LLC;
ELIZABETH KACHEL, NHA; DENISE
CURRY, RVP
                                                 No. 1160 WDA 2015

               Appeal from the Order Entered July 8, 2015
       in the Court of Common Pleas of Erie County Civil Division
                         at No(s): 12386 of 2014
J-S33014-16


BEFORE: GANTMAN, P.J., OLSON, J., and FITZGERALD,* J.

JUDGMENT ORDER BY FITZGERALD, J.: FILED: January 20, 2017

        This case returns to this Court on remand following the Pennsylvania

Supreme Court’s decision in Taylor v. Extendicare Health Facilities, Inc.,

147 A.3d 490 (Pa. 2016). We reverse and remand for further proceedings.

        The relevant history of this appeal was set forth in this Court’s May 26,

2016 judgment order affirming the trial court’s order overruling Appellants’

preliminary objections seeking to compel arbitration of their wrongful death

and survival actions. Stubits v. Golden Gate National Senior Care, LLC,

1160 WDA 2015 (Pa. Super. May 26, 2016) (judgment order), vacated,

2016 WL 6807020 (Pa. November 17, 2016) (per curiam).             In refusing to

compel arbitration, the trial court relied on this Court’s decision in Taylor v.

Extendicare Health Facilities, Inc., 113 A.3d 317 (Pa. Super. 2015),

which held that Pa.R.C.P. 213(e) required consolidation of wrongful death

and survival actions for trial.

        However, our Pennsylvania Supreme Court reversed this Court’s

decision in Taylor, holding that Rule 213(e) conflicts with the Federal

Arbitration Act (“FAA”) and is preempted. Taylor, 147 A.3d at 510. Section

2 of the FAA binds state courts to compel arbitration of claims subject to an

arbitration agreement, even at the expense of judicial efficiency. Id. The


*
    Former Justice specially assigned to the Superior Court.




                                       -2-
J-S33014-16


Supreme Court in Taylor remanded the case to the trial court, to afford the

parties “the opportunity to litigate whether there is a valid and enforceable

arbitration contract in accord with generally applicable contract defenses and

the FAA’s savings clause.” Id. at 513. Therefore, we will remand to the trial

court to address Appellee’s fact-based defenses to the validity and

enforceability of the arbitration agreement.

      Order reversed. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/20/2017




                                     -3-